DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Although claims 1, 8 and 16 indicate they are directed to “A method” and recite the methods are for fabricating gel surfaces for use in cell and tissue culturing, the claims do not positively recite active steps that set forth the precise steps for producing the gel surfaces.  The claims are written as if they are claiming a product.  For example, claim 1 recites the preamble: 
“A method of fabricating curvature-defined (C-D) or shape-defined (S-D) convex spherical gel surfaces for use in cell and tissue culturing and in other surface and interface applications, comprising:”

Claim 1 then sets forth the various elements that would be included in the final product:
A first substrate….
A second substrate…

If Applicant means to claim “A method”, it is suggested the claims be amended to positively recite active steps, such as:
coating a first substrate with an appropriate chemical adhesive, wherein the first substrate is of sufficient rigidity having a C-D or S-D convex spherical surface (SS) of a desired radius r….”

“coating a second substrate with an appropriate chemical repellent agent, wherein the second substrate is of sufficient rigidity having a C-D or S-D concave SS of the radius r…”

“applying a gel solution on the C-D or S-D convex SS of the first substrate”

“brining the second substrate into contact with the first substrate and pressing the second and first substrates together to uniformly re-distribute the gel solution on the C-D or S-D convex SS of the first substrate”,

“orienting and aligning the first and second substrates so that the centerline of the C-D or S-D concave SS of the second substrate is aligned with the centerline of the C-D or S-D convex SS of the first substrate”.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to methods for fabricating curvature-defined (C-D) or shape-defined (S-D) convex spherical gel surfaces, classified in C12N 2535/00.
II. Claims 16-20, drawn to methods for fabricating C-D or S-D concave spherical gel surfaces, classified in C12N 2535/00.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to distinct processes. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other in that Group I is directed to fabricating convex spherical gel surfaces and indicates the first substrate would be coated with a chemical adhesive agent, the second substrate would be coated with a chemical repellent agent and the second substrate is brought to the first substrate to press the gel solution and the second substrate is withdrawn from the first substrate, which is not required in the method of Group II.  Group II is directed to fabricating concave spherical gel surfaces and indicates the first substrate is coated with a chemical repellent agent, the second substrate is coated with a chemical adhesive agent and the first substrate is brought to the second substrate to press the gel solution and the first substrate is withdrawn from the second substrate, which is not required in the method of Group I.  Thus, the methods have different modes of operation and the effects of each method are distinct. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In the instant case, at least reason (c) applies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 


/EVELYN Y PYLA/Examiner, Art Unit 1633